Citation Nr: 1419048	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a respiratory disability, to include emphysema.

3.  Entitlement to service connection for a blood disorder, to include polycythemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from January 30, 1956, to March 13, 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Although the RO framed the issues on appeal as entitlement to service connection for emphysema and polycythemia, a review of the record indicates that the Veteran was also diagnosed with COPD and essential thrombocytosis.  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran testified that he was treated at VA facilities in Manhattan, Fort Hamilton, Montrose, and Albany, New York.  VA treatment records from June 2001 to 2012, as well as some VA treatment records from the 1970s and 1980  have been associated with the claims file.  The Veteran testified that he was treated at Fort Hamilton or Manhattan VA approximately a month or two after discharge.  See Board Hearing Transcript at p.4.  There are no VA treatment records from 1956 in the claims file.  Thus, an attempt should be made to obtain the records.     

A July 2009 VA treatment record reflects that the Veteran's income came from Social Security disability.  As the Social Security records may be relevant to the Veteran's claims, an attempt should be made to obtain the records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the appellant's VA treatment records from 1956 to present, to include records from April or May 1956 from the Fort Hamilton or Manhattan VA, if any.  If no records are available, the claims folder must indicate this fact.  

2.  Obtain the Veteran's Social Security disability records, if any.  If no records are available, the claims folder must indicate this fact.  

3.  Thereafter, readjudicate the issues on appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma, entitlement to service connection for a respiratory disability, to include emphysema, and entitlement to service connection for a blood disorder, to include polycythemia.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



